Title: Cushing’s Report of the Trial: Middlesex Superior Court, Charlestown, April 1773
From: Cushing, William
To: 


       Middlesex—Charlestown. April Term 1773.Prescott et al plaintiffs vs. Priest.
       Trespass quare clausum fregit—Defendant pleads in abatement that one of the plaintiffs died since the last continuance. Demurer and joinder.
       Mr. Adams in support of the plea cited Gilb. prac. Com. pleas. 242. 248—Hardwicke’s cases 395.
       Dana for plaintiff—cites 8 Mod. 115. 116.—Bac. abr. Abatement. F. p. 7.
       Per Curiam Oliver, C.J., Hutchinson, Ropes and Cushing, J. The action survives; and by 8 & 9 W. 3., Cap. 11. “where the action survives, and one of the plaintiffs dies—it shall go on and not abate.” Respondeas ouster awarded unâ voce.
      